PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
SINGH et al.
Application No. 17/016,539
Filed: September 10, 2020
Attorney Docket No. 195708 / 1324001US
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed October 06, 2020.  

The request for refund is GRANTED.

Applicant requests a refund of $2,000.00, for a fee that was paid on September 29, 2020 with a Supplemental ADS stating, “The fee for the Supplemental ADS was erroneously filed.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, as no fee was due a total of $2,000.00, has been refunded to applicant’s credit card account.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions